Exhibit 10.01


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into this 23 day of October, 2012 between
MacroSolve Inc., an Oklahoma corporation (hereinafter "MacroSolve"), and Kendall
Carpenter of Tulsa, Oklahoma (hereinafter "Employee").


WHEREAS, MacroSolve desires to employ Employee as its Executive Vice President,
Secretary and CFO and Employee desires to be so employed by MacroSolve upon
mutually acceptable terms.


IT IS THEREFORE AGREED that MacroSolve shall employ Employee, and Employee
agrees to be employed by MacroSolve upon the following terms and conditions and
effective October 1, 2012 (the "Effective Date"):


1.  Employee's Obligations:  Employee shall serve as the Executive Vice
President, Secretary and CFO of MacroSolve beginning on the Effective
Date.    Employee's services shall be performed under the supervision and
direction of the Chairman of MacroSolve.


Throughout the term of this contract, Employee agrees to devote such time and
effort toward the accomplishment of the goals of MacroSolve as may be necessary
for their attainment.  For purposes of this agreement, the Employee is deemed a
full time employee. All services performed by Employee shall be done in a
professional manner, consistent with Employee's skill, expertise and the
standards of good business practice.


During the term of this Agreement, Employee shall conscientiously perform the
duties designated herein, and Employee may not undertake any other employment
for compensation during the term of this Agreement without the prior consent of
MacroSolve's Board of Directors.


2.  MacroSolve's Obligations:  In addition to the specific obligations as
otherwise explicitly or implicitly contained herein, MacroSolve shall provide
Employee with such materials and supplies, and other support or assistance
necessary for Employee to provide the services required pursuant to this
Agreement.  MacroSolve's Chairman shall provide to Employee such input and
assistance as it deems helpful to guide and direct Employee in providing the
services required pursuant to this Agreement


3.  Compensation:  MacroSolve agrees to pay Employee a base annual salary of
$150,000 at a rate of  $12,500 per month through December 31, 2012. The minimum
monthly cash salary commencing January 1, 2013 shall be $8,000. The difference
between the base salary and the cash salary (deferred salary) shall be covered
by Promissory Notes in the form appended hereto. MacroSolve’s Board of Directors
shall review the Promissory Notes at the end of each calendar quarter and make
payments as needed to reduce the outstanding balance including accrued interest
which it deems to be within the capacity of MacroSolve to make without risking
the financial stability of MacroSolve. MacroSolve’s Board will make commercially
reasonable best  efforts to reduce the outstanding balance on all such
Promissory Notes as rapidly as possible, consistent with sound fiscal management
of MacroSolve’s cash resources. Additionally, MacroSolve’s Board of Directors
shall review Employee’s base salary annually and increase the compensation
commensurate with any change in job functions or responsibilities. Additional
compensation in the form of management bonuses, incentives or stock awards may
be offered at the Board’s discretion or according to approved plans.


4.  Benefits:  Employee's benefits will include family medical and dental
coverage substantially the same as MacroSolve’s 2012 plans with Employee’s share
of the premium not to exceed $500 per month. MacroSolve will provide life
insurance; long-term disability insurance and health reimbursement benefit
substantially the same as the 2012 plans at no cost to the Employee. Employee
shall have vacation, sick leave and holiday benefits equal to those offered to
officers in 2012.


5.  Term and Termination:  MacroSolve may terminate this Agreement at any time
upon ninety (90) days written notice to the other party.  This is an "at will"
employment contract.  MacroSolve will use best efforts to prevent forfeiture of
any of Employee’s equity instruments, including but not limited to options,
restricted stock and restricted stock awards.
 
 
1

--------------------------------------------------------------------------------

 


6.  Additional Agreements:  MacroSolve and Employee mutually agree:


(a)  That deductions authorized by law or policy shall be made by MacroSolve
from monthly installments of the employee compensation due the Employee as set
forth herein.
(b)  Notwithstanding any specification or reference herein, in her management of
MacroSolve, Employee shall follow and be subject to all applicable laws of the
federal and state governments, and any and all duly adopted policies, rules and
regulations of MacroSolve.
 
7.  Miscellaneous Provisions:
 
Assignment:  Neither party shall have the right to assign its duties and rights
under this Agreement without the express, prior, written consent of the other
party.


Non-Waiver:  The failure of either party to enforce, at any time, or for any
period of time, any of the provisions of this Agreement shall not be construed
as a waiver of such provisions or of the right of such party to enforce each and
every provision of the Agreement in the future.


Severability:  If any of the provisions of this Agreement shall be or become
invalid or illegal under any provision of applicable law, the remainder of this
Agreement shall not be affected.


Information:  The parties hereto agree that each has received such information
about the other and has received such counseling, advice and assistance as they
deem necessary or appropriate for entering into this Agreement.


9.  Governing Law:  This Agreement shall be governed by the laws of the State of
Oklahoma, and should any dispute arise with regard to the terms hereof, the sole
venue for such dispute shall be the District Court of Tulsa County, State of
Oklahoma.


10.  Entire Agreement:  This Agreement constitutes the entire agreement between
the parties hereto the terms hereof may not be modified or amended except in
writing in a document signed by the party against whom any such modification or
amendment is asserted.


11.  Notices:  All communications required or permitted under this Agreement
shall be in writing, addressed as follows:
 

  If to MacroSolve:   If to Employee:   MacroSolve, Inc. Kendall Carpenter  
1717 South Boulder, Suite 700 10514 S Erie Ave   Tulsa, Oklahoma 74119 Tulsa OK
74137   Attention: Chairman  

 


                                                                                                                                                                                                                                                                                                   



 
2

--------------------------------------------------------------------------------

 


THIS AGREEMENT shall be binding upon and inure to the benefit of the successors
and assigns of the parties.


Dated the 23 day of October, 2012.
 

  MacroSolve Inc.     Employee:               By:
/s/ James C. McGill    
   
/s/ Kendall Carpenter
   
James C. McGill  
   
Kendall Carpenter
   
Chairman of the Board of Directors
   
 
 

                                                                                     

 
3

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 

$     0.00 DATE

 
FOR VALUE RECEIVED, the undersigned, MACROSOLVE, INC., an Oklahoma corporation
(the "Maker"), promises to pay to Kendall  Carpenter, (the “Payee”), at Tulsa,
Oklahoma, or at such other place as the legal holder hereof may designate in
writing, the principal sum of $_______, with interest thereon from the date
hereof at the Applicable Rate (as hereinafter defined). Interest shall be paid
monthly and all principal and accrued interest shall be due and payable on
__________ or at termination of Payee’s employment, whichever is earlier.  The
"Applicable Rate," means Six Percent (6%) per annum.
 
The Maker may voluntarily prepay in cash all or a portion of the principal
indebtedness and accrued interest hereunder, at any time, without premium or
penalty.
 
All sums not paid when due hereunder shall bear interest from the due date until
paid at 18% per annum.
 
If all or any portion of the indebtedness hereby evidenced is not paid when due,
or in the event of the dissolution, insolvency, bankruptcy or receivership of
the Maker, the holder may, without further notice or demand, declare this
indebtedness to be immediately due and payable in cash.
 
The Maker agrees that if, and as often as, this Note is placed in the hands of
an attorney for collection or to defend or enforce any of the holder's rights
hereunder or under any instruments securing payment of this Note, the Maker will
pay to the holder its reasonable attorneys’ fees and all court costs and other
expenses incurred in connection therewith.
 
The makers, endorsers, sureties, guarantors and all other persons who may become
liable for all or any part of this obligation severally waive presentment for
payment, protest and notice of nonpayment.  Said parties consent to any
extension of time (whether one or more) of payment hereof, release of all or any
part of the security for the payment hereof and the release of any party liable
for payment of this obligation.  Any such extension of time or release may be
made at any time and from time to time without notice to any such party and
without discharging said party's liability hereunder.
 
This Note is to be construed according to the laws of the State of Oklahoma.
 

  MACROSOLVE, INC.          
 
By:
        James C McGill, Chairman                  

 

 


 
 
 

 
4